Breitel, J.
(dissenting). I vote to reverse and dismiss the informations.
Defendant has been convicted of two violations under the so-called “ Sunday laws ” (Penal Law, § 2140 et seq., particularly § 2146). The statutes are ancient, have their parallels in other jurisdictions, and for over a century-and-a-half have eluded sharp delineation as to their meaning and effect (People v. Friedman, 302 N. Y. 75).
The question in this case is whether the operation of an automatic laundry on a Sunday is in violation of the statute which prohibits 1 ‘ All trades, manufactures, agricultural or mechanical employments upon the first day of the week * * * ” (Penal Law, § 2146). An automatic laundry, as it has developed in this community, consists of a store at street level containing automatic machines from which users, upon depositing the appropriate coins, may obtain soap, starch, and other supplies for use in washing machines and, in similar fashion, upon depositing coins, use automatic washing machines. Such stores need be infrequently attended by their operators or agents and, insofar as Sundays are involved, as in this case, there is no one in attendance. The doors are kept unlocked from Saturday night until Monday and 'the persons who wish to use the facilities are free to come and go.
The Sunday statutes constitute a not-altogether consistent collection of sections adopted at various times in the history of the State. Some overlap ,• others, in an odd pattern, contain exemptions which nullify in part more general sections. As the Court of Appeals observed in the Friedman case (supra, p. 80) in words that are undoubtedly an understatement: ‘ ‘ While the istatute may not be perfectly symmetrical in its pattern of exclusions and inclusions, the equal protection of the laws does not require a Legislature to achieve ‘ abstract symmetry ’ * * * or to classify with ‘ mathematical nicety ’ ”.
*167Insofar as automatic machines are concerned the case appears to be one of first impression at this appellate level.
Section 2140 of the Penal Law -expresses the policy for the sections which follow. I-t is made quite clear that the purpose of the Sunday laws is to set the first day of the week apart for rest or religious use, so that there are prohibited, acts which are serious interruptions of the repose and religious liberty of the community. Thus, the courts, in construing the following sections, have generally interpreted them in context looking to the mischief which the statute was designed to remedy. (E.g., People v. Dunford, 207 N. Y. 17; People v. Deen, 3 A D 2d 836, affd. 4 N Y 2d 708; People v. Sacks, 2 Misc 2d 201; People v. Law, 16 Misc 2d 696; People v. Poole, 44 Misc. 118; cf. People v. Kupprat, 7 A D 2d 739*.)
At this point there is reached the necessity for considering the word “trade ”, as it is used in section 2146. The obvious should be noted, namely, that the problem is not that of ‘ ‘ sale ’ ’ under section 2147. The word “ trade- ” is a chameleon which draws its colors from the context in which it is found. Not only does the general lexicographer fail to- confine the word to any -specific meaning, but the same failure occurs in the law where there has been occasion to use the word, whether in connection with the exemption from execution of a mechanic’s tools or in the application of the Federal antitrust laws. (See, 42 Words and Phrases, Trade, pp. 216-234; 87 0. J. S., Trade, pp. 202-210; Bouvier’s Law Dictionary [Rawle’s 3d rev.], Trade.) Superficial examination into the mass — even morass — of legal precedents demonstrates that the word “ trade ” is of the widest flexibility in meaning and application. Its most recurring meaning in the law has been the face to face engagement in the barter -and sale of goods, or in the engagement for hire in the skilled and semi-skilled manual occupations.
The problem for the court is whether, within the meaning and context of the Sunday laws, the ownership and control of unattended automatic laundries on Sundays constitute trade. In this connection, and on the view taken here as to how the Sunday laws have been and should be construed, it is significant that it was stipulated in this case, and is, therefore, an undisputed fact, that none of the acts which occurred were of a character to disturb others in the community.
If regard be given to the element of serious disruption to the repose -and religious liberty of the community, it is quite obvious that no facile definition of the word “trade” will *168suffice. It surely is unnecessary to refer to the many automatic vending machines of cigarettes, chewing gum, insurance, books, ice, handkerchiefs, identification tags, postage stamps, pencils, combs, and ball pens that abound in public and semipublic places in the community, and even in public buildings, available on Sundays. To these, for many years, 'there have been no objections. So that even with respect to “ sales ” under section 2147 at least practical distinctions have been made where there were no face to face transactions. This court so held quite recently (People v. Gwyer, 7 A D 2d 711).
But much more important than any philological analysis or any attempt to anticipate prematurely the consequences of automation in the community is the real impact of a construction which would make the automatic laundry a “ trade ” within the statute when, as an obvious fact, no Legislature has ever considered the problem in the context of the Sunday laws.
Quite free from the control of the statute is the operation of automatic washing machines in the private homes and apartments of those who can afford them. Apparently, too, quite exempt from the operation of the statute are the batteries of automatic coin washing machines located in the basements of many of the apartment houses of this community, and operated by the landlords or their concessionaires for profit.
Unaffected, of course, by the statute would be those who use commercial laundries to clean their clothes. The only persons in the community who would be seriously affected are those who live in tenements and rooming houses not equipped with washing machines and who, for one reason or another but probably because of the expense, do not use commercial laundries to clean their clothes. Moreover, the only ones who would be affected as users would be those who choose — probably must choose — the day of rest to clean their clothes in coin-operated machines at the local laundry.
If the court were concerned with an attractive or frivolous activity unbecoming to the day of rest and offensive to others in the community, there might be a different question. The fact is that it has never been suggested that washing clothes, even in a machine, is such an attractive activity that it might tempt persons to use Sundays to indulge in it as a frivolity or recreation. It is obvious, of course, that those who on Sunday wash their clothes, in all probability, have no choice whether to do so on any other day of the week.
It is for the foregoing reasons that I quite agree with the conclusions reached by Judge Brown in People v. Welt (14 Misc 2d 275). There, on the precise facts as in this case, the court *169reversed a conviction in the District Court of Nassau County and held the statute not applicable.
On this view it is not necessary to reach the more difficult problem as to whether personal laundering on Sunday is a work of necessity. Although, when one considers the significance of cleanliness to health and status in the community, an arguable case can be made for it as a necessity.
Accordingly, the judgments of conviction should be reversed on the law and the informations dismissed.
Botein, P. J., and Valente, J., concur with Rabin, J.; Breitel, J., dissents in opinion in which McNally, J., concurs.
Judgments appealed from affirmed.

 Reversed 6 N Y 2d 88. The Kupprat case, of course, involved a sale under section 2147. None disputed that a sale was involved.